United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3195
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Thomas Stoltenberg,                     *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: December 26, 2006
                                Filed: January 22, 2007
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Thomas Stoltenberg pleaded guilty to possessing with intent to distribute
methamphetamine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). On appeal,
counsel moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738
(1967), asking us to review the reasonableness of the sentence the district court1
imposed. We denied counsel’s withdrawal motion and ordered supplemental briefing
as to whether the government breached the parties’ plea agreement by not filing at
sentencing a motion under U.S.S.G. § 3E1.1(b), whether any such breach is subject

      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
to review for plain error or otherwise, and, if so, whether relief is warranted under the
applicable standard of review.

       Upon reviewing the parties’ supplemental briefs, we agree with the government
that under our governing precedent, Stoltenberg waived his right to raise an argument
based on the government’s failure to move for a third level acceptance-of-
responsibility reduction. See United States v. Cohen, 60 F.3d 460, 462 (8th Cir. 1995)
(defendant’s failure to allege breach of agreement at sentencing, restate terms of
agreement in open court, or move to withdraw plea based on breach constituted
waiver of issue); United States v. Archambault, 344 F.3d 732, 737 (8th Cir. 2003).
We also conclude that Stoltenberg’s sentence within the unobjected-to Guidelines
range was not unreasonable.

      Accordingly, we affirm.
                     ______________________________




                                          -2-